DETAILED ACTION
The following Office action concerns Patent Application Number 17/254,058.  Claims 1-6, 9, 10, 12 and 13 are pending in the application.  Claims 2-5 have been withdrawn from consideration as being drawn to non-elected species.
The applicant’s amendment filed August 18, 2022 has been entered.
The previous rejection of claims 1, 6, 9, 10, 12 and 13 under 35 USC 103 over Shigeki et al in view of Kang et al is withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 9, 10, 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Shigeki et al (JP 2009059846, m.t., included in the applicant’s IDS) in view of Bealle et al (US 2018/0375029) and Kang et al (US 2019/0237669). 
Shigeki et al teaches an ink composition for forming an organic light emitting device comprising two or more organic solvents having a difference in boiling points of at least 20 °C (par. 2, 11).   The two or more solvents include aromatic esters including benzoates (the claimed first type) and diethylene glycol dibutyl ether (the claimed second solvent) (par. 13-14).  The ratio of the low boiling (first) solvent to the high boiling (second) solvent is 3:17 to 17:3 (par. 12).  It would have been obvious to combine the solvents on a weight basis (par. 165).
The ink composition includes a solute compound which is used to form an organic layer of the organic electroluminescent device (par. 17).  The organic layer includes a light emitting layer (par. 11).  Any compound conventionally known for forming an organic layer of an electroluminescent device may be used (par. 17).  The amount of solute compound is preferably 2 % by weight or more (par. 18).  
The composition further comprises an ionic compound (dopant) having the structure:

    PNG
    media_image1.png
    428
    907
    media_image1.png
    Greyscale

(par. 21-22).  The above compound satisfies Chemical Formula A in claim 13. 
Shigeki et al in view of Kang et al does not teach that the aromatic ester solvent includes one of the claimed aromatic esters.
However, Bealle et al teaches a formulation for preparing an organic electroluminescent device comprising an aromatic ester solvent (abstract; par. 20).  The aromatic ester solvent includes a compound of formula:

    PNG
    media_image2.png
    78
    190
    media_image2.png
    Greyscale

(p. 6).  The above compound is ethyl 4-methoxybenzoate.  The solvent provides for uniform and well-defined organic layers having good performance (par. 20). 
	Shigeki et al teaches aromatic ester solvents for an organic electroluminescent device (OLED).  Bealle et al teaches an aromatic ester solvent for an OLED which provides uniform and well-defined organic layers having good performance (par. 20).  A person of ordinary skill in the art would have been motivated to combine the solvent of Bealle et al with the composition of Shigeki et al in view of Kang et al to obtain an OLED having uniform and well-defined organic layers and good performance.
Shigeki et al in view of Bealle et al does not teach that the solute compound has structure of claimed Formula I.
However, Kang et al teaches a compound for a light emitting layer of an organic light emitting device (par. 6, 11).  The compound has the structure:

    PNG
    media_image3.png
    380
    895
    media_image3.png
    Greyscale


(par. 182).  The above compound satisfies claimed formula I and the applicant’s elected species.  In an example, the amount of the compound is 2 wt % (par. 311).  The compound forms a stable thin film and provides high light emitting efficiency and high service life (par. 28).  A person of ordinary skill in the art would have been motivated to combine the compound for a light emitting device of Kang et al with the ink composition for a light emitting device of Shigeki et al in view of Bealle et al in order to obtain a stable thin film with high light emitting efficiency and high service life.
Response to Arguments
The previous rejection of claims 1, 6, 9, 10, 12 and 13 under 35 USC 103 over Shigeki et al in view of Kang et al is withdrawn in light of the applicant’s amendment.  New grounds of rejection are presented above.  Specifically, Bealle et al teaches an aromatic ester solvent comprising ethyl 4-methoxybenzoate.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 8, 2022